SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

635
CAF 11-01521
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF AUSTIN M.
-------------------------------------------
MONROE COUNTY DEPARTMENT OF HUMAN SERVICES,                         ORDER
PETITIONER-APPELLANT.
(APPEAL NO. 1.)


WILLIAM K. TAYLOR, COUNTY ATTORNEY, ROCHESTER (CAROL L. EISENMAN OF
COUNSEL), FOR PETITIONER-APPELLANT.

TANYA CONLEY, ATTORNEY FOR THE CHILD, ROCHESTER, FOR AUSTIN M.


     Appeal from an order of the Family Court, Monroe County (Dandrea
L. Ruhlmann, J.), entered June 23, 2011. The order, among other
things, adjudged that petitioner did not engage in reasonable efforts
to effectuate the adoption of Austin M.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see generally Fox v Fox, 93 AD3d 1224, 1224).




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court